OFFJCE OF THE ATTORNEY          GENERAL   OF TEXAS
                                  AUSTIN




Eonorablo 0. P. Lookhart,        Ohalrmn
BosrdOS Zzmmmie Coa!hsiOner#

Dear   Sir;




            Tour   nquemt     ior op
eardully      conridered    by thir  4
to urmuuest l8       r0u0w81




                                                        -..-..   --..--..   -   m..-.w.,_.-
            Bonorabl.            0.    P,    Lo&hart,      Pagr        2


““I” .a
UUND                             .Th. Board paaaed thla order baoauas of
                        ita     aonrlatlon that the order wa s louud baaed
       pi
                        on    lx p o r loin  a in8uran08 fl8ia and alao
                                          nothe
                        baaauae- than  I. a lia lla r roriaion In the km
                        swatrIoting ,th. ~x5mm 11s ! lllty    whloh am ba
                        laaumad by mother   trpa OS inauranoa or%a&a-
                        tlon - a lloyba .- in Artiol.      5020. The r.-
                        atrlotlon  in this artiola we8 gonarally folloud
                        by the Board in 1aauInng tha Or(ler cii Xay 25

                                ‘.WIll
                                     y o u:
                                          p ia ir .
                                                  l6r isa is, l& o ur                         opinion,
                        the Board was within  ita right. 1x1 iaaulng ths or-
                        6er or Ufty 20, 1941; ana If th. aompanlea affratod
                        are rrguind   to obaeno Jha order.*
31:
ifi:                             &tie&. 4982, iarnon’a                     .&notatrb       ~Ta&a Civil
              Itatntra,          raaaa aa r0um.t   ~c
                                                                                                 .
                               %ni .paraonor lr8ooiatlon      or parabna,~
                          any Stata bhkl.ug   aorporatlon or any other
                          domestlo oorporatlon,   or anr borporatlon       or-
                          uanlzsd unUer the law8 of any other State,
                          protlaed auoh forsign oorporation ooapllea
                          With ths lawa of, thia Btata rrlatine      to lnaur-
                          am. othar thein llr.    ma ylx a r o la She
                                                                  a     iollou-
                          tie power8  by .oapl&     rlth the pXOVisiOa8         Of
                          Vii. lubdIrlaIon;
                                 -1,        Qualify     as &rbian,              airator,     err&-
                          hr,     ahmlniatrator,          888f.gnOei         raobivar,       tIUata8
                          b rlppoiutmmt or a ny
                                              ooart                        or under        will;
                                                                                               -or
                          Wo8itary of money la oqurt, without glring
                          b0.b aa luahr ;                                     -
                                                      .~
                               ‘m2* &OO~S rt$ii.~~atlntor    oi 8uiity‘ln Or                             .~
                          Ron cw bona nqulraa to be gl~n unde? the                                       '.
                          l&r or this state, ‘tif other ltatuta to the
                          )ontrarr notwithatan>~~*      ,JI&daraooriug o\ira)
                              ‘:
,E    2onorable    06 P. &ok&Art,   Pa&e 3

  1
                 “1. Deposit with the 8tata~Troaaurar
           fifty thouaaud dollar8 oonaIrtIng of eaah,
           treasury not08 of the Vnltaa Btatoa; or goreti-
           mant, Stats,  aounty, munlolpal or other bonba,
           aotaa, or Bobanturaa, aacuraa by rlrat nort-
           gag08    or aaaaa.0r trust or mortgagor   or aooaa
           of trwt on unanoumbarad real oatato ln Taxaa
           worth at least double the amount loaned tharaon,
           or euah other first   ala88 laaurItloa am the.
           CommIaaIonar may .approm.      Sal& bona8 or aoau-
           rltlaa &all not. be rooolvod or ho14 at a rata
           above par but it thalr market value l# ldae
           than per &hey ahall not be hold abort their aatual
           market ralua . The State Troasuror #hall require
           any auah dapoaltor fro raplaoaany laourItloa ao
           aoposltoa on wbln h the lntoroat     ahall not be pal4
           dthln air pontha attar     naturltp,   by other
           aeourItisa *qua1 In afcount to thorn0ruuovarl,
           upon which the $ntoraat ham not been (teraultad.
           The tunas ti doposltab ahall be rlmarllyliable
           for the obllgatI6ns   Of the dopoa Iptir ln mg
           oapao.lty heroin luthorlssa,    and ahall not be
           llablo ror any other debt or obllgatlon       of the
            6opoaltor wtll   all 8uch truat lIabIlItlaa
           have boa &laohargeA.
                   -2.   Sotlafy
                               the Comrrlaslonar of It8
            mlvenoy.    The ComaIaaIonor 8hall  laaua any
            Bush depositor,  when 8atIaflob It  la lolrant
            ma ham mat the repulroa aapoait, a oortlflaato
            ~uwing auoh faotar
                  “3. Xa,lntaIn a pramhamreaarvo oi the
            mount roqulrod to ralnaura all outatanUlng
            rlskr, to be atttrminaa  bp.takinS r ir ty  per lant
            Qf the pread*rms 08 all unarplra4 rlaka that
            hayelose than one year td mn, anb a pro rata
            Qf all gross premiuma on rlaki    that bats norm
            tJm one fear to run.      f      *
    .I .
.   Eononblo 0, P. LoaUart,                   Pago 4


              ‘4.   file with the Uomia~Ionor,   wlthln   ~’
         rlrty  daya artor the .tIrat day or laoh January,
        a nport sworn to by lta la lr la aa    nt looratar~
        or br two of Ita prlnolpa F oirIoara,   as to the
        luroty’ aml bond burinosa &no br the mm8 during
        .&a .poaatllng           year*
                 "5. Pay taxoa an ita lu r o ty
                                             and bon6 bwl-
         name    am ro@rod  of other luratr lomganIaa.*
                 ~tiolt       ,502oVoman~r Annotated hua                        Clrll
    8tctuta8, roaaa         am r0,4 uwat -
                 30       lttoiney.ror         ttabarwrltora at a Uoyd’r
         ihalllaawnm ony one                  Inauranoo *Irk lxoaoUng-
                            0r
         o ne-tenth th e wtount                   o f th e net l8aata OS
         the unasrwrltrra   am delino& la this ahaptor
         mb. the lhlltloaal   llablllty aaauma4 by the                                ,,
         Lndi~ia~i  arkaarwrltar4 in the clrtlalaa of
         agreement ana In the polloloa  or aontraota    or
         In~~.n~~~uuloaa    ruoh lxoo~a oh~ll be prompt4
                                                                                              ,
                    mi0it        5023    vtmon~r       lanotatoa       Tuaa     Qitll
     (Wutea,        raaaa am r0 li ewe:
               vaoept  am hi&In protiara  no other inmu&
          an00 law or thla State ahall lp p 4 to inauranoa
          on ths Lloyd~a plan unloaa it lm lpdrloa4
          80proriaaa inma oohth ela
                                  r w
                                    that                           th e
                                                                      a a m
                                                                          a h.a ll
          k lpplIaabla.~
               It 1. &r.o&lon        that A&la18 5020” ‘r                         r’ 0       61,
      @ma, applIra only      to Uord’a Plan &ouranaoDOo&Ia~
      mai06  for  by Chapter     19, Tit10 78, 8. C., 8.
                    We quote $rom        24    Taxer   turiapru6mao,           page        1322,
      ” ~0llw.r
                    .
                        . . . :Tho ‘Xnauranoo Oo5mIa~ion may
           Wrolar          only the lthorlty  rxproaa~  atim&
                                                                          .’
                                                               )    -...

                                                               .,




                                                                           5m


onorable    0, P. Uokhart,       Page 5


     by law; the mtatutee         aonterring  auuh authority
     em ~etrlatly       oonstrued.    . , . *

          In the oa8e oi Oommemoial  standard Life In-
nmanoe Company va. Boar4 or Xneuranoe Oominiaeionsre,
)!+6. x. (2a) 343, the Ootvt held lnralld an order or
tb  a08;ca riring 0ormPissionr to b0 paid fire    inmranoe
tgsnte.   'rie quote from the Oourt'8opinion   a8   follower
            *The oc3,y manner In whioh that oan be done
     16   by M ape88   ~a0t 0r the Legmtttur8    imir.
     The Boer4 oafi oreraise only the ruttrority   oon-
     ferred updn it by lean in oloar an& unnistakeab3e
     tenim, end will not be dearnab to be (llren by ia-
     pliaetLon, nor oan It bo extenbod by Fnrerenoa,
     but must be 8triotlJ  oonatrumLw
            We hen      bean unable to ilnd uv- ltetutory
mtharfty,    either      srpnm  or by implioatio%, whloh
WUU authorize         the Board to pasr the above quoteb
araw.
           It IS thereron, ‘our opinlon t.hat meld ‘or&
 lITaid tit¶ the 8iie0t8d  00+miOa    Km mt m$IitOd
 to obmrve or follow auoh Orbor.